548 S.E.2d 158 (2001)
STATE of North Carolina
v.
Clarence Lee WALKER.
No. 124P01.
Supreme Court of North Carolina.
April 5, 2001.
Clarence Lee Walker, Pro Se.
William N. Farrell, Jr., Senior Deputy Attorney General, Horace M. Kimel, Jr., District Attorney, for State.

ORDER
Upon consideration of the petition filed by Defendant Pro Se in this matter for a writ of certiorari to review the order of the Superior Court, Guilford County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 5th day of April 2001."